DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3 -15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1, 7, and 13, the limitation “wherein the one or more spatial regions are used to localized services of a service area of the cellular communication network” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Other dependent claims are automatically rejected to for the reasons as set forth in rejected independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nvaratil et al (US 2021/0076166 A1) in view of Liao (US 2021/0058748 A1) further in view of Dao et al (US 2019/0261260 A1).
Regarding claim 1, Navratil discloses a control plane network entity (Fig. 6, SMF 509) for providing a multicast/broadcast service for one or more user equipments in a cellular communication network (Fig. 4), wherein the cellular communication network comprises a core network, CN (Fig. 5 and 132nd paragraph, 5G core network comprising various network functions), and a radio access network, RAN (Fig. 5, RAN 503), and is configured to provide a control plane, CP (Fig. 5), and a user plane, UP (Fig. 5), wherein the control plane network entity comprises a memory and a processor coupled to the memory, wherein the memory stores program code, and when the program code is executed by the processor (Fig. 5, SMF must include processor and memory storing instructions to be executed by the processor for setting up multicast/broadcast session, illustrated in Fig. 6), the control plane network entity is configured to: 
receive a session setup request for a multicast/broadcast session for the one or more user equipments (Fig. 6, SMF 509 receives a multicast session notification 603 from UPF 505), wherein the session setup request comprises one or more identifiers identifying the one or more user equipments (145th and 146th paragraphs, the multicast session notification may comprise a PDU session ID, IP multicast address, IP source addresses, and tunnel end-point information.  SMF 509 can use the PDU session ID to identify the UE); 
select one or more access and mobility management function entities of the cellular communication network on the basis of the one or more identifiers, for providing the multicast/broadcast session to the one or more user equipments (Fig. 6, SMF 509 transmits Nsmf_McastPDUsession create 611 to AMF 511.  AMF 511 then transmits N2 Multicast PDU session request 613 to RAN 503 for configuration of radio resources with UE);  
send a user plane session setup request to the selected one or more access and mobility management function entities (Fig. 6, SMF 509 transmits Nsmf_McastPDUsession create 611 to AMF 511); and 
send a user plane session configuration request to a user plane function (UPF) of the cellular communication network, in response to receiving a user plane session setup confirmation from the selected one or more access and mobility management function entities (Fig. 6, SMF 509 transmits N4 Mulicast Session Create 621 to UPF 505 in response to receiving Nsmf_McastPDU session Create Response 619 from AMF 511);
wherein the user plane session configuration request comprises one or more session attributes, based on which the UPF is configured to establish a user plane between the CN and a RAN node of the RAN (Fig. 6) (179th paragraph, tunnel information is included in request 621, and
wherein the RAN node anchors the multicast/broadcast session for the one or more user equipments (Fig. 6, RAN 503 and/or Fig. 4, eNB 419 or eNB 409 or eNB 413).
Navratil does not disclose that the control plane network entity is configured to receive the session setup request for the multicast/broadcast session for the one or more user equipments from an application server (AS).  Liao discloses that the AS 313 initiates group service request and transmits the request to AMF/SMF 703 (Fig. 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to receive group service request from AS in Navratil’s system, as suggested by Liao, to setup a groupcast service for a number of UEs.
Navratil does not disclose that the session setup request including identifier for identifying one or more spatial regions in which the one or more user equipments are located and/or wherein the one or more session attributes comprise one or more spatial regions in which the one or more user equipments are located and one or more identifiers identifying the one or more user equipments and wherein the one or more spatial regions are used to localize services of a service area of the cellular communication network.  Dao discloses that wherein the session request including user location information and UE group information (106th paragraph, the request includes user location information and user group information.  Herein, UE group information includes UE group ID and UE IDs of the UE group and application ID, 75th paragraph).  Dao discloses a network for providing services to the UE 399 (Fig. 3.  Therefore, the user location information is used for providing or localizing services to the UE in a cell served by the RAN).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include UE location and UE ID in session request in Navratil’s system, as suggested by Dao, for the purpose of selection of functional entities.

	Regarding claim 3, Navratil discloses that wherein one or both of the session setup request and the user plane session configuration request includes one or more session attributes including at least one of: a multicast/broadcast session identifier, quality of service (QoS) information, one or more tunnel end point identifiers, TEID, for the control plane and/or user plane, a temporary mobile group identity, TMGI, a flow identifier, an estimate of the session duration, a session start time, a list of control plane network 3Application No. 17/135,510Preliminary Amendment entities, a list of user plane network entities (145th and 146th paragraphs, the multicast session notification may comprise a PDU session ID, IP multicast address, IP source addresses, and tunnel end-point information).

Regarding claim 4, Navratil discloses that the multicast session notification may comprise a PDU session ID, IP multicast address, IP source addresses, and tunnel end-point information (145th and 146th paragraphs).  Navratil does not disclose that wherein the one or more identifiers identify one or more communication cells of the cellular communication network, one or more RAN nodes defining one or both of the one or more communication cells and a multicast/broadcast session area comprising a plurality of communication cells of the cellular communication network.  Liao discloses that SMF receiving a request including at least one of TGSID and SAI (57th paragraph.  Herein, SAI is the service area identifier).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include SAI in the request in Navratil’s system, as suggested by Liao, to indicate the service area of the groupcast.

Regarding claim 5, Navratil discloses SMF receiving multicast session notification (Fig. 6, step 603).  Navratil does not disclose that the control plane network entity is configured to receive the session setup request for the multicast/broadcast session for the one or more user equipments from one or more of the AS, an application function (AF), and a network exposure function (NEF) of the cellular communication network.  Liao discloses that the AS 313 initiates group service request and transmits the request to AMF/SMF 703 (Fig. 7).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to receive group service request from AS in Navratil’s system, as suggested by Liao, to setup a groupcast service for a number of UEs.

Regarding claim 6, Navratil discloses that wherein the control plane network entity is implemented as or a part of a session management function, SMF, a V2X control function, or a policy control function, PCF, of the cellular communication network (Fig. 6, SMF 509).

Claims 7-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Navratil et al (US 2021/0076166 A1) in view of Dao et al (US 2019/0261260 A1).
Regarding claim 7, Navratil discloses a user plane network entity for anchoring a multicast/broadcast service for one or more user equipments in a cellular communication network (Fig. 6, UPF 505), wherein the cellular communication network comprises a core network (CN) (Fig. 5 and 132nd paragraph, 5G core network comprising various network functions, e.g., SMF, PCF, etc…), and a radio access network (RAN) (Fig. 6, RAN 503), and is configured to provide a control plane (CP) (Fig. 5), and a user plane (UP) (Fig. 5), wherein the user plane network entity comprises a memory and a processor coupled to the memory, wherein the memory stores program code, and when the program code is executed by the processor (Fig. 5, UPF 505 must include processor and memory storing instructions to be executed by the processor for setting up multicast/broadcast session, illustrated in Fig. 6), the user plane network entity is configured to:
receive a user plane session configuration request from a control plane network entity of the cellular communication network, wherein the user plane session configuration request includes one or more session attributes (Fig. 6 and 156th pararaph, SMF 509 transmits Multicast session create request 607 to UPF 505.  The request may include rules to be installed on the UPF 505 for the session); and 
establish at the user plane, on the basis of the one or more session attributes, between the CN and a RAN node of RAN of the cellular communication network (Fig. 6, UPF transmits IP multicast data 629from the DN 507 and RAN 503), and
wherein the RAN node anchors the multicast/broadcast service for the one or more user equipments (Fig. 4, eNB 419 or eNB 409 or eNB 413 servicing UEs).
Navratil does not disclose that wherein the one or more session attributes comprise one or more spatial regions in which the one or more user equipments are located and one or more identifiers identifying the one or more user equipments and wherein the one or more spatial regions are used to localize services of a service area of the cellular communication network.  Dao discloses that wherein the attributes including user location information and UE group information (106th paragraph, the request includes user location information and user group information.  Herein, UE group information includes UE group ID and UE IDs of the UE group and application ID, 75th paragraph).  Dao discloses a network for providing services to the UE 399 (Fig. 3.  Therefore, the user location information is used for providing or localizing services to the UE in a cell served by the RAN).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include UE location and UE ID in session request in Navratil’s system, as suggested by Dao, for the purpose of selection of functional entities.
  
Regarding claim 8, Navratil discloses that wherein when the program code is executed by the processor, the user plane network entity is configured, once the user plane has been established, to receive one or more data packets of the multicast/broadcast service from one or more of an application server (AS), an application function (AF), and a network exposure function (NEF), of the cellular communication network and to forward the one or more data packets to the RAN node of the cellular communication network (Fig. 6, UPF receives IP multicast data 627 from DN and forwards IP multicast data to RAN 629.  Herein, the DN is the AS).  

Regarding claim 9, Navratil discloses that the user plane network entity is configured to forward the one or more data packets as one or more IP multicast packets to the RAN node of the cellular communication network (Fig. 6, steps 629).

Regarding claim 11, Navratil discloses that wherein the one or more session attributes comprise at least one of: a multicast/broadcast session identifier, quality of service (QoS) information (17th paragraph, the multicast session create message may include QoS rules), one or more tunnel end point identifiers (TEID), for the control plane and/or user plane, a temporary mobile group identity (TMGI), a flow identifier, an estimate of the session duration.

Regarding claim 12, Navratil discloses that wherein the user plane network entity is implemented as or as part of a user plane function (UPF), of the cellular communication network (Fig. 6, UPF 505).

Regarding claim 13, Navratil discloses a radio access network node for providing a multicast/broadcast service for one or more user equipments in a cellular communication network (Fig. 6, RAN 503), wherein the cellular communication network comprises a core network (CN) (Fig. 5), and a radio access network (5Application No. 17/135,510Preliminary AmendmentRAN) (Fig. 5), and is configured to provide a control plane (CP) (Fig. 5), and a user plane, UP (Fig. 5), wherein the radio access network node comprises a memory and a processor coupled to the memory (Fig. 3), wherein the memory stores a program code, and when the program code is executed by the processor, the radio access network node is configured to: 
receive one or more session attributes from an access and mobility management function entity of the cellular communication network (Fig. 6 and 162nd paragraph, AMF transmits Multicast PDU session request 613 to RAN 503.  The PDU session request may comprise SM information and NAS message information.  The NAS message information may comprise Multicast PDU session ID, UE and AMF SM container); 
receive one or more data packets of the multicast/broadcast service from a user plane network entity (Fig. 6, UPF transmits IP multicast data 629 to RAN), wherein the radio access node anchors the multicast/broadcast service for the one or more user equipments (Fig. 4, eNB 419 or eNB 409 or eNB 413 or Fig. 5, RAN 503); and 
forward the one or more data packets to the one or more user equipments on the basis of the one or more session attributes (Fig. 6, RAN transmits IP multicast data to UE via radio bearers 633).
Navratil does not disclose that wherein the one or more session attributes comprise one or more spatial regions in which the one or more user equipments are located and one or more identifiers identifying the one or more user equipments and wherein the one or more spatial regions are used to localize services of a service area of the cellular communication network.  Dao discloses that wherein the attributes including user location information and UE group information (106th paragraph, the request includes user location information and user group information.  Herein, UE group information includes UE group ID and UE IDs of the UE group and application ID, 75th paragraph).  Dao discloses a network for providing services to the UE 399 (Fig. 3.  Therefore, the user location information is used for providing or localizing services to the UE in a cell served by the RAN).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention include UE location and UE ID in session request in Navratil’s system, as suggested by Dao, for the purpose of selection of functional entities.

Regarding claim 14, Navratil discloses that wherein the one or more session attributes comprise at least one of: a multicast/broadcast session identifier (162nd paragraph, the NAS message information may comprise Multicast PDU session ID, UE and AMF SM container), quality of service (QoS) information, one or more tunnel end point identifiers (TEID), for the control plane and/or user plane, a temporary mobile group identity (TMGI), a flow identifier, an estimate of a session duration, a session start time.


Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nvaratil and Dao further in view of Liao (US 2021/0058748 A1).
Regarding claims 10 and 15, Navratil discloses that UPF 505 transmits IP multicast data to RAN (Fig. 6).  Navratil does not disclose that the user plane network entity is configured to forward synchronization information to the RAN node of the cellular communication network for synchronizing the multicast/broadcast service.  Liao discloses that synchronization information, obtained from UPF, is transmitted to APs (66th paragraph.  APs are part of RAN).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to transmit synchronization information in Navratil’s system, as suggested by Liao, to synchronize network transmission.

Response to Arguments
Applicant's arguments filed October 24, 2022 have been fully considered but they are not persuasive. 
Applicant states in page 8 that the support for the amended claim features can be found throughout the application as published, for example, at paragraph 3rd.  A thorough review of the published application, 3rd paragraph does not support such new limitation.  Applicant states in page 9 that such feature may be supported in the MBMS service area in the 3GPP TS23.246v15.0.0.  Applicant is requested to clearly point out in what section of the stated document providing such feature.
Applicant argues in page 9 that Dao does not disclose spatial regions in which the one or more UEs are located.  Examiner respectfully disagrees.  Dao discloses that the request having attributes which include user location information (106th paragraph).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472